Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/18/2021 have been considered.  Claims 1-10 are currently pending.

Response to Arguments
Applicant’s arguments, see page 5, paragraphs 4-5 of the Remarks, filed 10/18/2021, with respect to claims 1-2, 5-7, 10 have been fully considered and are persuasive in light of terminal disclaimer filed by applicant on 10/18/2021.  The terminal disclaimer has been approved and the non-statutory double patenting rejections of claims 1-2, 5-7, 10 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for an apparatus in a wireless communication system, the method comprising:
“adjusting a contention window based on a number of negative acknowledgment (NACK) states related to the HARQ-ACK information,
wherein based on the transmission one or more transmissions being scheduled by a self- carrier scheduling, a discontinuous transmission (DTX) state related to the HARQ-ACK 

The present application also relates to an apparatus in a wireless communication system, the apparatus comprising:
“adjust a contention window based on a number of negative acknowledgment (NACK) states related to the HARQ-ACK information,
wherein based on the one or more transmissions transmission being scheduled by a self- carrier scheduling, a discontinuous transmission (DTX) state related to the HARQ-ACK information is counted as a NACK state for adjusting the contention window” in combination with other recited elements in claim 6.

The closest prior art, Cheng et al. (US Publication 2016/0278088 Al), teaches a channel access procedure in which a contention window size can be changed based on the reception of a HARQ-ACK/NACK that is received after the transmission of a data burst. Cheng also teaches the contention window supports an unlicensed band.
However, Cheng, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471